Citation Nr: 1829500	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  16-35 170	)	DATE
	)
	)


THE ISSUE
 
Whether there was clear and unmistakable error in the March 2003, December 2003, September 2005, and February 2012 decisions of the Board of Veterans' Appeals (Board).
 
(The issue of entitlement to an effective date earlier than August 17, 1998 for the assignment of a 40 percent disability rating for a lumbar strain will be addressed in a separate rating decision at a later date.)
 
 
REPRESENTATION
 
Moving party represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran, who is the moving party, had active military service from October 1966 to March 1967.  He had additional service in the reserve.
 
This matter comes before the Board in response to a December 2016 motion for review and revision on the basis of clear and unmistakable error in March 2003, December 2003, September 2005, and February 2012 decisions of the Board of Veterans' Appeals.
 
 
FINDINGS OF FACT
 
1.  In December 2016, a motion for revision of the March 6, 2003, December 18, 2003, September 9, 2005, and February 12, 2012 Board decisions based on clear and unmistakable error was filed.
 
2.  In a March 6, 2003 Board decision, the Board found that there was no clear and unmistakable error in the April 1968 and October 1968 rating decisions. 
 
3.  The Veteran has not clearly and specifically alleged an error in fact or law in the March 6, 2003 Board decision, and why the result would have been manifestly different but for the alleged error.
 
4.  On December 18, 2003, the Board issued a remand, which is not a final decision.
 
5.  In a September 9, 2005 Board decision, the Board denied a claim of entitlement to service connection for lumbar degenerative disc disease.
 
6.  The correct facts, as they were known at the time of the September 9, 2005 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied, and there was a tenable basis for the Board's determination.  To the extent any error was committed the record does not reflect that it manifestly changed the outcome of the appeal.
 
7.  In a February 12, 2012 Board decision, the Board denied a claim of entitlement to an effective date prior to August 17, 1998 for the award of service connection for depression.
 
8.  The correct facts, as they were known at the time of the February 12, 2012 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied, and there was a tenable basis for the Board's determination.  To the extent any error was committed the record does not reflect that it manifestly changed the outcome of the appeal.
 
 
CONCLUSIONS OF LAW
 
1.  Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion for revision of the March 6, 2003 Board decision is dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).
 
2.  In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a December 2003 Board remand based on clear and unmistakable error.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1400, 20.1401.
 
3.  The September 9, 2005 Board decision that denied entitlement to service connection for degenerative disc disease of the lumbar spine was not clearly and unmistakably erroneous.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 12.1404.
 
4.  The February 12, 2012 Board decision that denied entitlement to an earlier effective date for the grant of service connection for depression was not clearly and unmistakably erroneous.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 12.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Generally, all Board decisions are final on the date stamped on the face of the decision.  38 U.S.C. § 7111(a); 38 C.F.R. § 20.1100(a).  All final Board decisions are subject to revision on the basis of clear and unmistakable error, unless the issue was decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b); see also Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).  Consistent with VA's interpretation of 38 C.F.R. § 20.1409(c), a moving party is limited to one clear and unmistakable error challenge of a Board decision on any claim.  Any subsequent clear and unmistakable error challenge on that same claim must be dismissed with prejudice although it may raise new allegations or alterative theories.  Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).
 
To establish a valid clear and unmistakable error claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A clear and unmistakable error is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996). 

When attempting to raise a claim of clear and unmistakable error, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. 
 
In determining whether a prior determination involves clear and unmistakable error, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).
 
A disagreement as to how the facts were weighed or evaluated is not considered clear and unmistakable error.  38 C.F.R. § 20.1403(d).  A clear and unmistakable error also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  The "benefit of the doubt" rule of 38 U.S.C. § 5107(b) does not apply to the Board's decision on a motion under this subpart as to whether there was clear and unmistakable error in a prior Board decision.  38 C.F.R. § 20.1411(a).
 
March 2003 Board Decision
 
In a March 2003 Board decision, the Board found that there was no clear and unmistakable error in the April 1968 and October 1968 rating decisions.  The April 1968 rating decision granted entitlement to service connection for a lumbar strain and assigned a 10 percent evaluation due to characteristic pain on motion under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1967).  The Veteran requested that his claim for a back disorder be "reopened" in October 1968, and an October 1968 rating decision confirmed and continued the 10 percent evaluation for the back disorder.
 
The Veteran later alleged that these decisions contained clear and unmistakable error because, essentially, his lumbar strain was more than mildly disabling at the time of the rating decisions and should have been assigned a higher rating.  It was also alleged that other diagnostic codes should have been considered which would have allowed for higher ratings.
 
The March 2003 Board decision discussed the evidence that was present at the time of the April and October 1968 rating decisions, and found that the decisions were predicated on an application of the correct statutory and regulatory provisions to the correct and relevant facts of record at the time.  The Board noted that "reasonable minds might differ as to whether the (regional office) reached the correct determination in both assigning and continuing a 10 percent evaluation," but this was an insufficient basis upon which to predicate a finding of clear and unmistakable error.  The Board concluded that the April and October 1968 rating decisions did not include any errors of fact or law which would compel a conclusion that the results of the decisions would have been manifestly different but for the alleged error, and the appeal was denied.
 
The Veteran has argued that there was clear and unmistakable error in the Board's decision due to its failure to find that the 1968 rating decisions suppressed favorable service medical records pertaining to his treatment in 1967 and the 1968 progress note indicating disc disease.  The Veteran has written that there was a failure of the 1968 VA examiner to review the service medical records in March 1968, because they were not obtained until April 1968, and the examiner failed to apply to correct regulations when considering the Veteran's symptoms.  The Veteran argued that the Board did not appropriately apply the law in 38 C.F.R. § 4.66, pertaining to disability of the sacro-iliac joint and lumbosacral sprain, and failed to find that an inaccurate evaluation had been assigned to the Veteran's lumbar spine disorder in 1968. 
 
A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2017).
 
The Board finds that the arguments advanced by the Veteran are essentially the same as the arguments he made with his earlier claim of clear and unmistakable error in the April and October 1968 Board decisions.  His argues, essentially, that the 1968 VA examination was inadequate and that the medical evidence and the appropriate rating codes were not properly applied when he was assigned a 10 percent rating in the April and October 1968 rating decisions.  He has again advanced these arguments and states that it was clear and unmistakable error for the March 2003 Board decision to fail to find in his favor.  The Veteran has not, however, actually identified any specific error of fact or law within the March 2003 Board decision and its application of the laws and regulations pertaining to clear and unmistakable error.  He has only identified the errors that he believes exist in the April and October 1968 rating decisions, and asserts that the Board's failure to also find that these errors were clear and unmistakable error was clear and unmistakable error. 
 
The Veteran's assertion that the March 2003 Board decision "suppressed" evidence does not hold any merit whatsoever.  The medical evidence raised by the Veteran, including 1967 in-service treatment for back pain and the 1968 VA examination, were discussed in the March 2003 Board decision.  The Board found that the relevant medical evidence was considered in the 1968 rating decisions, which predicated their decisions on application of the correct statutory and regulatory provisions.  There is no evidence that the Board failed to apply the correct facts or law in making this finding, or that it in any way suppressed evidence.
 
The Veteran has not clearly and specifically alleged an error of fact or law in the Board decision pertaining to its application of clear and unmistakable error and evaluation other whether such error exists in the April and October 1968 rating decisions.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.
 
The Veteran has also requested that the November 2012 VA nurse practitioner's medical opinion be considered, because this opinion contains a positive medical opinion relating to the claims that were decided in 1968.  A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication.  A new medical diagnosis that "corrects" an earlier diagnosis cannot be clear and unmistakable error.  See 38 C.F.R.  § 20.1403(b), (d); see also Baldwin v. West, 13 Vet. App. 1 (1999).   As this evidence was clearly submitted many years after the Board's decision in March 2003, the Board cannot consider it with regard to the motion alleging there was clear and unmistakable error in the March 2003 decision.  Furthermore, this is evidence relating to the Veteran's medical condition, and not at all relevant to the question of whether the March 2003 Board decision committed any errors of fact or law.
 
The Veteran has also argued that there was an omission in the March 2003 Board decision that the Veteran was entitled to a total disability rating based on individual unemployability.  While a claim of entitlement to a total disability rating based on individual unemployability can be raised in conjunction with an appeal for an increased rating for a service-connected disability (See Rice v. Shinseki, 22 Vet. App. 447 (2009)), that is not the case here.  There is no legal requirement that a claim of entitlement to a total disability rating based on individual unemployability be inferred in relation to a clear and unmistakable error claim, nor does the Board find that such an inference would have been at all appropriate or relevant to the issue on appeal.  It is also well to note that the doctrine announced in Rice was not controlling case law in 2003.
 
Hence, the Veteran had not raised a valid claim of clear and unmistakable error in the Board's March 2003 decision, which found that there was no clear and unmistakable error in the April 1968 and October 1968 rating decisions, and the motion is dismissed.
 
December 2003 Board Remand
 
The Veteran has also alleged that there is clear and unmistakable error in a December 18, 2003 Board decision. The Board did not, however, issue any decisions pertaining to the Veteran's claims on December 18, 2003.  The correspondence which the Veteran has cited is a December 18, 2003 Board remand.  A Board remand is not a final decision under 38 C.F.R. § 20.1100(b).  Hence, it cannot be revised based on clear and unmistakable error.  The Board notes that while the Veteran may believe that there are factual inaccuracies in the text of that Board remand, only a final Board decision may be subject to review on the basis of clear and unmistakable error.  The motion must be dismissed.  38 C.F.R. §§ 20.1400, 20.1401.
 
September 2005 Board Decision
 
In a September 2005 Board decision, claims of entitlement to service connection for lumbar degenerative disc disease, a cervical spine disorder, urinary incontinence and gross hematuria were denied.  The decision did grant entitlement to service connection for depression, as well as a 40 percent evaluation for a lumbar strain.
 
The Veteran has not raised any allegations of clear and unmistakable error regarding the decisions to deny entitlement to service connection for a cervical spine disorder, and for urinary incontinence and gross hematuria.
 
Regarding the grant of a 40 percent evaluation for a lumbar strain, after the September 2005 Board decision, a September 2005 rating decision effectuated the grant, and assigned an effective date of August 17, 1998.  The Veteran submitted a notice of disagreement with the effective date assigned for the 40 percent increase, arguing that a higher rating should be assigned since 1973.  The issue of entitlement to an increased rating for lumbar strain prior to August 17, 1998 was appealed by the Veteran and is still pending adjudication by the Board.  While the Veteran has included arguments regarding why he should be rated as 60 percent disabled for his lumbar spine disorder prior to August 17, 1998, the Board is not able to review a claim of clear and unmistakable error for this issue at this time, as it is not a final decision and is still pending before the Board.  38 C.F.R. §§ 20.1400, 20.1401.
 
The Board therefore addresses only the allegations of clear and unmistakable error regarding the Board's denial of entitlement to service connection for lumbar degenerative disc disease.
 
In the September 2005 Board decision, the Board found that degenerative disc disease was not incurred in or aggravated in service, nor was it secondary to the Veteran's service-connected lumbosacral strain.  The Board discussed the Veteran's medical history during and after service, but found that degenerative disc disease was most likely attributable to the Veteran's May 1984 automobile accident.  The Board based its decision on the most probative evidence, the medical evidence provided by Dr. Otto and the finding of the June 2003 VA examination that there was no causal relationship between the Veteran's two low back disorders.
 
The Veteran has argued that there were newly discovered service treatment records which were not reviewed by the Board in 2005.  He stated that there were December 20, 1968 and March 12, 1969 records which showed that the Veteran was not able to get work as a telephone installer because of his back and that he now had office work since his back had improved.  The Board finds that this medical evidence, which shows only that the Veteran was experiencing back pain in 1968 and 1969, would not have clearly and unmistakably altered the outcome of the decision.  It was already established that the Veteran had a low back disorder since service, as he has been service-connected for a lumbar strain since October 1967.  Even if the Board had considered and discussed these 1968 and 1969 treatment records, there is nothing in these records establishing that the Veteran had a diagnosis of degenerative disc disease at that time, and they would not have manifestly changed the outcome of the decision. 
 
The Veteran has argued that the Board fabricated evidence by adding a comma in the Veteran's 1998 VA neurological examination diagnosis, changing it from "History of Chronic low back pain with L4-5 and L5-S1 discectomies" to "History of Chronic low back pain, with L4-5 and L5-S1 discectomies."  Regarding the September 1998 VA examination, the September 2005 Board decision does state, "The spinal cord examination report similarly contains a diagnosis of a history of chronic low back pain, with L4-L5 and L5-Sl diskectomies."  The diagnosis is not in quotes, and there is no indication that the decision meant to cite the examination exactly or more importantly that any difference in meaning was intended by the inclusion of a comma.  The Board does not find that the Board's characterization of the 1998 VA examination in any way indicates that the Board was not aware of the correct facts at the time that it reviewed the medical evidence or that it obscured the findings from that medical examination.  The Board finds no validity to the Veteran's argument that this shows misrepresentation of the facts as they existed at that time.
 
The Veteran also contends that there was "willful omission" of the September 9, 1988 medical records from Dr. LeRoy.  He wrote that the Board had determined that June 1984 X-rays showed well-maintained disc spaces of the lumbosacral spine, but failed to acknowledge that Dr. LeRoy found that there was slight narrowing of the L4-5 disc space.  While the September 2005 Board decision did not specifically discuss this medical record, review of this evaluation shows that it would not have helped the Veteran's claim in any way.  This evaluation was conducted after the Veteran's 1984 automobile accident, and therefore any finding of disc space narrowing would not provide evidence that such a symptom existed prior to that accident or that it was related to service.  As this evidence was not actually favorable to the Veteran's claim that his degenerative disc disease was related to service, the Board was not obligated to address it specifically, and the Board's failure to discuss it would not have resulted in any manifestly different outcome.
 
The Veteran has also argued that the November 2012 nurse practitioner's report should be considered and would alter the outcome of the September 2005 Board decision.  Again, this is new evidence that did not exist at the time of the 2005 Board decision.  Hence, it cannot be taken into consideration when determining whether there is clear and unmistakable error.  See 38 C.F.R.  § 20.1403(b), (d); see also Baldwin, 13 Vet. App. 1. 
 
The Veteran has also submitted and cited to multiple articles regarding the etiology of lumbar spine diseases, but this evidence, submitted after the 2005 Board decision, cannot be considered at this time, nor does it provide any specific argument indicating that the Board committed an error of fact or law in its decision.
 
The Veteran has also argued that the September 2005 Board decision committed clear and unmistakable error by failing to develop a claim of entitlement to a total disability rating based on individual unemployability.  A failure to fulfill any duty to assist cannot, however, constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  The Board also notes that this assertion is irrelevant, because the Veteran had already informally raised a claim of entitlement to a total disability rating based on individual unemployability in May 2005, and in December 2005 he submitted a VA Form 21-8940.  The issue of entitlement to individual unemployability had been referred by the Board in March 2003, was adjudicated in a December 2005 rating decision.  That claim was later granted in an April 2006 rating decision, effective September 2005.   Furthermore, whether additional development on this issue should have been directed at that time holds no bearing on whether the Board committed clear and unmistakable error in its denial of entitlement to service connection for lumbar degenerative disc disease, and is irrelevant to the motion now being considered.
 
To the extent that the claimant has argued, generally, that the Board failed to adequately weigh the Veteran's assertions that his lumbar degenerative disc disease was related to his service against the other medical evidence which indicated that it was caused by a 1984 automobile accident, disagreement as to how the facts were weighed or evaluated also cannot be clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3). 
 
While the appellant has pleaded his claim of clear and unmistakable error in the September 2005 Board decision with sufficient specificity, he has not demonstrated that any such outcome-determinative error actually exists in the September 2005 Board decision.  Accordingly, the motion is denied.
 
February 2012 Board Decision
 
In a September 2005 Board decision, the Board granted entitlement to service connection for depression.  In a September 2005 rating decision, the Veteran was assigned a 50 percent evaluation for the disorder and assigned an effective date of August 17, 1998.  The Veteran disagreed with the effective date assigned, arguing that an effective date of 1973 should be assigned, because he had first indicated that he had psychiatric symptoms in 1973.
 
In a February 2012 Board decision, the Board denied entitlement to an effective date earlier than August 17, 1998 for the award of service connection for major depression.  The Board discussed the Veteran's contention that he had indicated having irritability and nervousness in a 1973 filing, which he felt should raise an informal claim for depression with anxiety and irritability.  The Board discussed the law in effect at that time, which required that a claim, either formal or informal, request a determination of entitlement, or evidencing a belief in entitlement, to benefits.  See 38 C.F.R. § 3.1(p) (2011). 
 
The Board found that nothing in the Veteran's initial 1967 application for benefits could be construed as raising a claim of entitlement to service connection for depression.  The Board considered whether, when read sympathetically, the May 1973 notice of disagreement could have raised an informal claim for depression.  The Board wrote that the statement indicated that he was uncomfortable when sitting for any length of time, which made him very nervous because he worked in an office, and it expressed concern that low productivity could lead to his dismissal from employment.  The Board found no evidence of intent to apply for service connection for any specified disability, such as major depression or any other psychiatric disability. 
 
The Board also discussed subsequent medical evidence, including later notations of the Veteran feeling depressed.  The Board found, however, that the mere presence of a diagnosis in the medical record cannot be construed as an informal claim for service connection, and there were no documents evidencing an intent by the Veteran to seek benefits based on his psychiatric symptoms.  The Board found no specific claim of entitlement to service connection for depression or any other psychiatric disability prior to August 17, 1998, and denied the assignment of an earlier effective date.
 
The Veteran now contends that the February 2012 Board decision contains clear and unmistakable error because it failed to find that the May 1973 notice of disagreement was an informal claim of entitlement to service connection for depression.  He wrote that he had first filed a claim for "secondary effects of his back disability" in 1973, and that his 1973 notice of disagreement stated that his back was the cause of problems, including anxiety and irritability and requested a "detailed diagnosis."  The Veteran's motion also went on to discuss the many secondary symptoms he has as a result of his back disorder and his medical history. 
 
The Veteran also cited the February 2006 examination, which noted that since 1973, he was chronically anxious, irritable and depressed.  He argues that the examiner intended for this finding to allow for a retroactive rating back to 1973, and that the Board's failure to apply this was clear and unmistakable error.  The Veteran further noted that in July 1985, he had been diagnosed with depression, and it was noted by the Board that the Veteran had increasing emotional distress.  He has argued that the evidence pertaining to his mental health was not properly before the Board at the time of its decision, and therefore the law was not properly applied.  The Veteran's representative wrote that the movant asserts that the Board "failed to review the whole record history and suppressed favorable evidence in violation of due process."
 
While the Veteran is largely just repeating his assertions at the time that he appealed the effective date assigned for the grant of service connection for depression, the Board will address his contention that the Board failed to address medical evidence showing that he had submitted an informal claim of entitlement to service connection for depression in 1973, and that it failed to consider subsequent medical evidence establishing a diagnosis of depression, as a pleading of clear and unmistakable error  with the requisite specificity.  The Board does not, however, find that this argument holds any merit.
 
The February 2012 Board decision clearly indicates that the Board had fully considered the facts as they were known at the time.  The Board not only discussed the May 1973 notice of disagreement at length, but also quoted from the most relevant portion, and concluded that it did not express an intent to request a determination of entitlement regarding any psychiatric disorder.  The Board has again reviewed the May 1973 notice of disagreement, and found that it did not express an intent to file a claim for any psychiatric disorder, and the Veteran has quoted it misleadingly in his motion for clear and unmistakable error.  The notice of disagreement requests a "detailed diagnosis of my present service-connected condition," which clearly indicates that the Veteran wished to have his back pain reevaluated, and was not at all referring to a psychiatric disorder.
 
The February 2012 Board also discussed subsequent medical evidence in which the Veteran also expressed feeling nervous and his diagnosis in February 1968 of having depression.  While the Board did not specifically list a July 1985 diagnosis of depression, such evidence would have been duplicative of evidence already discussed by the Board, which had acknowledged that by the 1980s, the Veteran had a diagnosis of depression. The Board found, however, that the mere presence of a diagnosis in the medical record was not an informal claim of entitlement to service connection.  The Board cited the appropriate regulations, 38 C.F.R. §§ 3.157 and 3.160 (2011), indicating that report of examination may only be accepted as an informal claim for benefits with claims for increase or claims to reopen.
 
The Board does not find that the February 2012 Board decision failed to accurately discuss this evidence, nor did it apply incorrect laws in its analysis.  The Board does not find that there is any evidence existing at the time that the Board willfully ignored or failed to consider which would clearly have resulted in a different outcome.  Whether the February 2006 examiner had "intended" that medical opinion to allow for a retroactive evaluation for the Veteran is irrelevant, as the effective date must be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.
 
The Veteran has also written that the Board also failed to discuss his requests for service medical records in 1999 and 2004, and that the Board's failure to remand the case for a further mental health examination was clear and unmistakable error.  While the Veteran has argued that failure to discuss the Veteran's 1999 and 2004 requests for his service treatment records was "not reasonable," he has not explained how the Board's ultimate finding would have been manifestly different but for the alleged error, and the Board does not find that this raises an adequate allegation of error of fact or law in the February 2012 Board decision, and thus fails to comply with the requirement to provide a specific allegation of error.  38 C.F.R. § 20.1404(b).  His argument that the Board failed to remand the case for further VA examination is also found not to constitute clear and unmistakable error, as this allegation pertains only to the duty to assist, and not to any ultimate findings of the Board.  38 C.F.R. § 20.1403(d)(2).
 
The Veteran has also alleged that VA employees may have destroyed medical evidence that was relevant to the claim.  Under law there is a presumption of regularity which presumes that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Board finds no evidence whatsoever that any relevant medical evidence has been destroyed with regard to this case, and the Veteran has not identified any evidence which would necessarily render a different outcome for the February 2012 decision.
 
The Veteran has contended that there was a "willful" "omission" of the March 2003 and December 2003 Board decisions in the February 2012 decision, although he appears to intend to state that the reliance on these Board decisions was error, because these decisions also contained clear and unmistakable error.  The Board has found that there was no clear and unmistakable error in the March 2003 Board decision.  The December 2003 document was a remand, and not a decision.  Hence, the Board does not find that reliance or reference to these documents could, in itself, constitute clear and unmistakable error.
 
The crux of this issue was whether it was clearly and unmistakably erroneous for the Board to conclude that the May 1973 notice of disagreement was not intended as an informal claim of entitlement to service connection for depression, and that the earliest claim of entitlement to service connection was filed on August 17, 1998.  The Board finds that the correct facts, as they were known at that time, were before the Board when they made their February 2012 decision, the correct law was applied in adjudication of the issue, and there has been no showing of any error that is "undebatable" and would have manifestly changed the outcome.  As the Veteran has not demonstrated that any outcome-determinative error actually exists in the February 2012 Board decision, the motion must be denied.



ORDER
 
The motion to revise the Board's March 2003 decision on the basis of clear and unmistakable error is dismissed.
 
The motion to revise the Board's December 2003 decision on the basis of clear and unmistakable error is dismissed.
 
The motion to revise the Board's September 2005 decision on the basis of clear and unmistakable error is denied.
 
The motion to revise the Board's February 2012 decision on the basis of clear and unmistakable error is denied.



                       ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs



